          Case 1:19-cv-10705-RGS Document 70 Filed 12/26/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
JOHN HARNOIS,                             )
     Plaintiff                            )
                                          )
v.                                        )                    Case No. 1:19-cv-10705-RGS
                                          )
UNIVERSITY OF MASSACHUSETTS               )
DARTMOUTH, PEYTON R. HELM,                )
CYNTHIA CUMMINGS, DEBORAH                 )
MAJEWSKI, SCOTT WEBSTER, DAVID            )
GOMES, JOHN BUCK, EMIL FIORAVANTI, )
and UNNAMED PROFESSOR,                    )
      Defendants.                         )
__________________________________________)

          MEMORANDUM IN SUPPORT OF UNIVERSITY DEFENDANTS’
                       ASSENTED-TO MOTION
            TO CONTINUE DUE DATE FOR INITIAL DISCLOSURES

       The University defendants 1 submit this memorandum in support of their

assented-to motion to further extend – by an additional thirty days – the due dates the

Court set forth in Docket No. 68, in response to Mr. Harnois’ assented-to motion for an

extension.

       The undersigned has not been able to walk unassisted for several months and, as

such, has been given an earlier than anticipated surgery date – December 30, 2019 – for

a total hip replacement. The undersigned expects that she will be out of the office for




1
 The University defendants include only those served defendants who remain in the case after the
Court’s Rule 12 dismissals.


                                                  1
          Case 1:19-cv-10705-RGS Document 70 Filed 12/26/19 Page 2 of 3



most, if not all, of January 2020. As such, the undersigned respectfully requests that the

Court move the due date for the parties’ Rule 26 Initial Disclosures from January 17,

2020 to February 17, 2020, with the ensuing dates to be moved by a like amount.

         The undersigned is one of the two litigation attorneys representing all of the

University’s campuses and employees in non c. 258 litigation matters. She is the sole

attorney working on this case, with only the assistance of a shared administrative

employee. On or about October 18, 2019, the undersigned was promoted to Deputy

General Counsel and, as such, the University has hired a new litigation attorney who is

set to begin work in the first or second week of January, 2020. The undersigned intends

to bring the new litigation attorney up to speed on this matter such that he can assist

her in keeping the needed extension in this case to the thirty days requested in this

motion.

         In view of the circumstances, and in view of Mr. Harnois’ assent, the

undersigned respectfully asks the court to provide an additional 30 days for the parties

to serve Rule 26 Initial Disclosures (until February 17, 2020).

Dated:         December 26, 2019           Respectfully submitted,
                                           UNIVERSITY DEFENDANTS
                                           By their attorneys,

                                           /s/ Denise Barton______
                                           Denise Barton, BBO No. 675245
                                           Deputy General Counsel
                                           University of Massachusetts
                                           333 South Street, 4th Floor
                                           Shrewsbury, MA 01545
                                              2
        Case 1:19-cv-10705-RGS Document 70 Filed 12/26/19 Page 3 of 3



                CERTIFICATION PURSUANT TO LOCAL RULE 7.1

  I, Denise Barton, counsel for the University defendants, hereby certify that I sent an
email to Mr. Harnois on December 26, 2019 concerning the foregoing motion. Mr.
Harnois responded and indicated that he assented to the foregoing motion.

                                         /s/Denise Barton
                                         Denise Barton

                             CERTIFICATE OF SERVICE

      I, Denise Barton, counsel for the University defendants hereby certify that the
above document was transmitted through the CM/ECF electronic filing system of the
United States District Court, to plaintiff John Harnois.

                                         /s/ Denise Barton__
                                         Denise Barton




                                            3
